Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed April 16, 2020, the interview conducted on April 2, 2021, and the Terminal Disclaimer filed April 2, 2021.

3.	Claims 1-20 have been examined and are pending with this action.


Allowable Subject Matter
4.	Claims 1-20 are allowable over prior art of record in light of terminal disclaimer filed April 2, 2021.

 5.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “scanning a file system to identify configuration files associated with one or more packages found in a catalog of software installed packages; identifying references to a configuration file in active processor memory; placing the configuration file in a subset of configuration files associated with executing processes; and verifying that a network port associated with an executing process corresponds to a designated network port as indicated in the configuration file associated with the executing process; in response to determining that the configuration file indicates that the designated network port is for outbound traffic, verifying that the designated network port connection exists; and providing an indication of outbound traffic verification to a master discovery node of a cluster system network connection” as recited in independent claims 1, 7, and 14.
Although the prior art of record in combination teaches scanning files, identifying configurations, placing configurations in a subset, verifying network ports, none of the prior art alone or in combination teach scanning files “associated with one or more packages found in a catalog of software installed packages”, identifying “references to a configuration file in active processor memory”, and verifying that a network port “corresponds to a designated network port as indicated in the configuration file associated with the executing process”, while teaching the step of “in response to determining that the configuration file indicates that the designated network port is for outbound traffic, verifying that the designated network port connection exists; and providing an indication of outbound traffic verification to a master discovery node of a cluster system network connection”.
For at least these reasons, claims 1-20 are allowable.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
April 2, 2021